FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IMELDA DIAZ RICO SANCHEZ;                        Nos. 07-73681
JORGE SANCHEZ DE LA TORRE,                            07-73682
        Petitioner,
                                                 Agency Nos. A096-339-602
  v.                                                         A096-339-601

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       In these consolidated petitions for review, Imelda Diaz Rico Sanchez and

Jorge Sanchez De La Torre, natives and citizens of Mexico, petition for review of

the Board of Immigration Appeals’ orders dismissing their appeals from an

immigration judge’s decisions denying their applications for cancellation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence the agency’s continuous physical presence and good moral

character determinations, Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.

2006); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001). We deny the petitions

for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Diaz Rico Sanchez’s testimony regarding her date of entry to the United

States was inconsistent with her testimony regarding her dates of schooling and

with her witness’ testimony regarding where the witness met Diaz Rico Sanchez

upon entry. Cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir. 2003).

Moreover, Diaz Rico Sanchez failed to provide sufficient supporting

documentation or witnesses attesting to her presence prior to 1994. See

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001) (holding that an IJ may

require documentary evidence when she either does not believe an applicant or

does not know what to believe). The agency therefore properly concluded that

Diaz Rico Sanchez did not meet her burden to establish continuous physical

presence. See 8 U.S.C. § 1229b(b)(1)(A).

      Substantial evidence supports the agency’s conclusion that Sanchez De La

Torre failed to meet his burden of demonstrating good moral character. See 8


                                         2
C.F.R. § 1240.8 (petitioner bears the burden of proof if the evidence indicates that

one or more of the grounds for the mandatory denial of the application for relief

may apply). Sanchez De La Torre admitted that he lied to procure a border

crossing card and failed to establish that this occurred before the relevant time

period for demonstrating good moral character or that he was not under oath. See 8

U.S.C. § 1101(f)(6) (no person shall be found to be a person of good moral

character who has given false testimony for the purpose of obtaining any

immigration benefits).

      PETITIONS FOR REVIEW DENIED.




                                           3